department of the treasury internal_revenue_service washington d c tax exemat and government entities division release number release date date uil code contact person identification_number telephone number employer_identification_number this is in reply to your request for a ruling concerning the tax consequences of your contractual relationship with m under sec_509 and sec_512 of the internal_revenue_code facts m is a tax-exempt_organization under sec_501 of the code as an organization described in sec_501 and has been classified as an educational_organization under sec_509 and sec_170 you are a charitable_trust established under the law of the state of x you are tax-exempt under sec_501 as an organization described in sec_501 and are classified as a supporting_organization under sec_509 you provide financial support to m and make payments of substantially_all of your income to or for the benefit of m your trust document states that you provide financial support to m only and not to any other tax-exempt_organization the assets in m’s endowment fund endowment fund are invested in a widely diverse manner including substantial investments in public equities bonds private equity and real_estate much of the income earned by the endowment fund consists of dividends interest and short-term and long-term_capital_gains some of the income generated through investments in partnerships and similar pass-through entities is unrelated_business_taxable_income under sec_512 of the code including income from debt-financed_property m uses a share concept for the endowment fund as to the separate endowments established for the various schools hospital and other units participants comprising m each participant within m holding a share of the endowment fund is entitled to receive monthly distributions payments based on the following methodology each year m determines a rate payout rate at which it will make payments to participants the payout rate is based on a the income earned on the assets of the endowment fund b the change in the value of the assets in the endowment fund c the rate of inflation and d such other factors as m determines from time to time each participant is entitled to receive payments based on the market_value of the endowment fund at the end of each month the share of the endowment fund held by the participant and the applicable payout rate since you were formed the investment return earned on your assets has been significantly less than the investment return m has earned on the assets in its endowment fund both you and m desire for your assets to achieve the potentially higher investment return increased diversification and greater economies of scale offered by the endowment fund to accomplish this on date_a you entered into an investment agreement with m pursuant to this agreement you transferred virtually all of your assets to m’s endowment fund under the investment agreement you are entitled to receive payments based on the share in the endowment fund you hold and the current payout rate you treat payments from the endowment fund as ordinary_income regardless of the character of the underlying income whether capital_gain ordinary_income or return_of_capital you may direct m to reinvest all or a portion of payments you also have the right to make additional transfers to the endowment fund and to make withdrawals from time to time the endowment fund your share will increase similarly if you withdraw funds from the endowment fund redemption your share will decrease if you reinvest or transfer additional funds to under the investment agreement m owns the assets in the endowment fund accordingly you do not have any ownership_interest in any of the assets in the endowment fund or have any rights to or interest in the income derived from the endowment fund your rights to receive payments from the endowment fund and to make redemptions are contractual rights pursuant to the investment agreement in the investment agreement you and m acknowledge that your relationship to each other constitutes neither a partnership nor a co-ownership arrangement and you represent that your relationship to m does not constitute a partnership for federal_income_tax purposes you have no power or right of any kind to control direct supervise recommend or review m's business activities operations or decisions with respect to the endowment fund you have no right to veto or opt_out of any of the underlying investments of the endowment fund you are not responsible for and do not have any liability for any fees costs expenses or other charges assessed or incurred by m as to the endowment fund further m has agreed to indemnify defend and hold you harmless from and against all claims actions judgments damages liabilities costs and expenses_incurred by or asserted against you as a result of any_action or inaction by m as to the endowment fund or any of its assets m does not charge a fee for its management services of the endowment fund and does not manage funds for any third parties other than participants m does not charge you any investment management fee m does not intend to manage funds for any private individual rulings requested your receipt of a share in the endowment fund your receipt of payments from the endowment fund with respect to your share and your redemption of any part of your share in the endowment fund will not generate unrelated_business_taxable_income under sec_512 of the code for purposes of the integral part test in sec_1_509_a_-4 of the regulations in determining whether you distribute substantially_all of your income to m the term income includes all payments you receive from the endowment fund under the investment agreement whether you distribute payments to or for the benefit of m reinvest payments in the endowment fund or otherwise retain payments and payments you distribute to m will be counted toward determining whether you meet the substantially_all test law and analysis ruling_request no law sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code and sec_1_512_c_-1 of the regulations provides that if a trade_or_business regularly carried on by a partnership of which a tax-exempt_organization is a member is an unrelated_trade_or_business with respect to the organization the organization must include its share of the gross_income of the partnership from the unrelated_trade_or_business sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued revrul_69_574 1969_2_cb_130 involved interest_income received by a tax-exempt employees’ trust on customer notes it purchased from its sponsoring employer this revenue_ruling concluded that this interest_income because it is primarily passive in nature does not constitute unrelated_business_taxable_income to the trust within the meaning of sec_512 of the code analysis in order to improve the investment return earned on your assets to increase you are tax-exempt under sec_501 of the code as an organization described in sec_501 and are classified as a supporting_organization under sec_509 you provide financial support to m and make payments of substantially_all of your income to or for the benefit of m diversification and greater economies of scale you entered into the investment agreement with m pursuant to which you transferred virtually all of your assets to m’s endowment fund under the investment agreement you receive payments from the endowment fund based on the share in the endowment fund you hold and the current payout rate under the investment agreement m owns the assets in the endowment fund accordingly you do not have any ownership_interest in any of the assets in the endowment fund nor have any rights to or interest in the income derived from the endowment fund your rights to receive payments from the endowment fund and to make redemptions are contractual rights pursuant to the investment agreement in the investment agreement you and m acknowledge that your relationship to each other constitutes neither a partnership nor a co-ownership arrangement in addition you represent that your relationship to m does not constitute a partnership for federal_income_tax purposes you have no power or right of any kind to control direct supervise recommend or review m's business activities operations or decisions with respect to the endowment fund you have no right to veto or opt_out of any of the underlying investments of the endowment fund for any income of an organization described in sec_501 of the code to be subject_to the unrelated_business_income_tax under sec_512 sec_1_513-1 of the regulations states that three requirements must be met the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to the organization's exempt_purpose or function your arrangement with m under the investment agreement including your receipt of a share in the endowment fund your receipt of payments from the endowment fund pursuant to the investment agreement and your redemption of any part of your share in the endowment constitute investment activities rather than a trade_or_business regularly carried on within the meaning of sec_1_513-1 and sec_1_513-1 of the regulations furthermore these activities will generate income that is primarily passive in nature similar to the arrangement described in revrul_69_574 supra accordingly because these activities fail the first two requirements described in sec_1_513-1 they will not generate unrelated_business_taxable_income under sec_512 of the code ruling_request no law sec_509 of the code defines the term supporting_organization as one which is organized and operated exclusively for the benefit of to perform the functions of or carry out the purposes of one or more specified organizations described in sec_509 or sec_509 and is not controlled by one or more disqualified persons sec_1_509_a_-4 of the regulations states that one of the required relationships under sec_509 of the code between a supporting_organization and the supported_organization is that the supporting_organization is operated in connection with one or more publicly supported organizations sec_1_509_a_-4 of the regulations provides that a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations it meets the responsiveness test in sec_1_509_a_-4 and the integral part test in only if sec_1_509_a_-4 sec_1_509_a_-4 of the regulations states that a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test the supporting_organization must satisfy the requirements of either sec_1_509_a_-4 or sec_1_509_a_-4 the requirement in sec_1_509_a_-4 of the regulations is that the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by the publicly_supported_organization is sufficient to insure its attentiveness to the operations of the supporting_organization sec_4942 of the code imposes excise_taxes on the undistributed_income_of_a_private_foundation this tax however does not apply to the undistributed_income_of_a_private_foundation for any taxable_year for which it is an operating_foundation as defined in sec_4942 sec_4942 of the code defines the term adjusted_net_income as the excess of the gross income’ for the taxable_year determined with the income modifications described in sec_4942 over the sum of the deductions determined with the deduction modifications described in sec_4942 that would be allowable to a taxable corporation sec_4942 of the code defines an operating_foundation as any organization that meets several requirements one requirement is that it make qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of its adjusted_net_income as defined in sec_4942 sec_53_4942_b_-1 of the regulations states that for purposes of sec_4942 of the code the term substantially_all mean sec_85 percent or more revrul_76_208 1976_1_cb_161 concluded that although the term substantially_all is not defined in sec_1_509_a_-4 of the regulations as meaning percent or more for purposes of the integral part test in sec_1_509_a_-4 the term substantially_all is considered to have the same meaning of percent or more that it has in sec_53 b - c analysis under sec_1_509_a_-4 of the regulations a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets two tests one of which is the integral part test in sec_1_509_a_-4 a supporting_organization will meet this test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such organizations are in turn dependent upon the supporting_organization for the type of support which it provides to meet this test the supporting_organization must meet one of two alternative requirements one requirement in sec_1_509_a_-4 states that the organization must make payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations however for the purpose of this test the term income is not defined in this regulation sec_1_509_a_-4 of the regulations relating to the integral part test does not define the term substantially_all however this term is also used in sec_53_4942_b_-1 where it is defined as meaning percent or more revrul_76_208 supra concludes that for purposes of the integral part test in sec_1_509_a_-4 the term substantially_all is considered to have the same meaning of percent or more that it has in sec_53_4942_b_-1 therefore for purposes of the integral part test in sec_1_509_a_-4 of the regulations in determining whether you distribute substantially_all of your income to m the term ‘income’ includes all payments you receive from m’s endowment fund under the investment agreement whether you distribute payments to or for the benefit of m reinvest payments in the endowment fund or otherwise retain payments payments you distribute to m will be counted toward determining whether you meet the substantially_all test ruling sec_1 your receipt of a share in the endowment fund your receipt of payments from the endowment fund with respect to your share and your redemption of any part of your share in the endowment fund will not generate unrelated_business_taxable_income under sec_512 of the code for purposes of the integral part test in sec_1_509_a_-4 of the regulations in determining whether you distribute substantially all’ of your income to m the term income includes all payments you receive from the endowment fund under the investment agreement whether you distribute payments to or for the benefit of m reinvest payments in the endowment fund or otherwise retain payments and payments that you distribute to m will be counted toward determining whether you meet the substantially_all test this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
